Citation Nr: 0528634	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  97-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to December 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.  In pertinent part, the July 1996 RO 
decision denied an application to reopen a claim of service 
connection for schizophrenia.  

The Board reopened the claim in an October 2002 decision, and 
development was initiated thereafter.  However, the Board 
remanded the appeal in October 2003 so that the necessary 
development would be conducted at the RO, consistent with a 
decision of the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

A Board Remand confers on the veteran-as a matter of law-
the right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  
The veteran asserts in an April 10, 2005 letter to the Board 
that the RO incorrectly found that he had "failed to 
report" for a VA psychiatric examination scheduled for March 
24, 2005 (originally scheduled for March 10, 2005, and 
apparently rescheduled to March 24, 2005).  

Notice of a March 10, 2005, VA examination was issued to the 
veteran, and an internal VA administrative record indicates 
that notice of a VA examination rescheduled for March 24, 
2005, was properly issued to the veteran (the actual notice 
is not of record).  However, VA treatment records show that 
the veteran actually appeared at the VA psychiatric facility 
on March 24, 2005, at which time he was briefly examined by a 
VA examiner.  The veteran apparently appeared an hour and a 
half early for his VA psychiatric examination on March 24, 
2005, and he was briefly seen but not referred for, or asked 
to wait for, his examination scheduled for later day.  Both 
the VA medical center and the RO considered this as a 
"failure to report" for a VA examination.  See 38 C.F.R. 
§ 3.655.  The Board notes that--according to a summary in the 
SSOC of a treatment report from March 24, 2005, and according 
to a computer screen printout of the treatment note which 
apparently does not show the entire text because the SSOC 
summary had more information--on March 24, 2005 (at 11:45 
AM), the veteran was experiencing both visual and auditory 
hallucinations.  Under these circumstances, the Board does 
not agree that the veteran "failed to report" for the 
scheduled VA psychiatric examination.  

Given these circumstances, the appeal is Remanded to the RO 
for the development previously requested by the Board in its 
October 2003 remand order, i.e., a VA psychiatric examination 
with medical nexus opinion.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  Obtain the veteran's medical records 
from the VA Medical Center in Oklahoma 
City, Oklahoma, for any treatment for a 
psychiatric disorder during the years 
1977, 1978 and 1979, and for the period 
from 1982 to present.  Request hospital 
summaries, any records of psychiatric or 
psychological testing or evaluations and 
outpatient treatment records. 

2.  After all of the above development 
has been completed to the extent 
possible, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
evaluation to determine the nature and 
approximate onset date of any psychiatric 
disorder that may be present, to include 
schizophrenia.  Send the claims folder to 
the examiner for review.  The examiner is 
asked to indicate if he or she has 
reviewed the claims folder, to include 
the veteran's service medical and 
personnel records, which show an October 
1976 psychiatric evaluation and July 1975 
records relating to the veteran 
lacerating his hand after hitting a 
window, the post service records of 
treatment for a psychiatric disorder, the 
lay statement from the veteran's mother 
dated in May 1985, and lay statements 
from family friends and neighbors dated 
in May 2002.  After examining the veteran 
and reviewing the claims folder the 
examiner is asked to render an opinion as 
to whether it is at least as likely as 
not that any psychiatric disorder that 
may be currently present, to include 
schizophrenia, began during service or is 
causally linked to a disease or injury in 
service or whether a psychotic disorder 
was present within one year of service.  
(The veteran separated from service in 
December 1976.)

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

3. After the development requested above 
has been completed to the extent 
possible, readjudicate the claim for 
service connection for schizophrenia.  If 
any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

